Title: [Diary entry: 3 October 1786]
From: Washington, George
To: 

Tuesday 3d. Mercury at 67 in the Morng.—79 at Noon—74 at Night.  Morning somewhat lowerg. with thunder lightning and rain in the evening. Returned to the Falls by appointment at 7 Oclock to Breakfast: we proceeded immediately afterwards to a consideration of the evidence, and to decide upon each article of charge: a record of which was made & upon the whole appeared (the charges) malignant, envious, & trifling. After this the board settled many accts. and adjourned till 8 oclock next Morning.